Citation Nr: 1131137	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  06-05 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a cervical spine disability. 

2. Entitlement to service connection for residuals of a right shoulder injury.

3. Entitlement to service connection for bilateral hearing loss. 

4. Entitlement to service connection for a lumbar spine disability.

5. Entitlement to service connection for residuals of a head injury.

6. Entitlement to service connection for residuals of a right elbow injury.

7. Entitlement to service connection for residuals of a right eye injury.

8. Entitlement to service connection for residuals of a right lower extremity injury.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had active duty service from October 1976 to November 1979.              He also had a period of reserve duty from May 1990 to May 1991 which has not  yet been verified.           

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania,   denying the benefits sought on appeal. 

In June 2008, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ), a transcript of which is of record. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits.         (See transcript at 14, directing Veteran to show proof of in-service incurrence or aggravation). In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. (See transcript at 22-24). Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through hearing testimony on his behalf, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits -- namely that of describing a current disability, and then establishing a causal nexus between a current condition and his military service. As such,                  the Board finds that, consistent with Bryant, the VLJ complied with the duties            set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims before it based on the current record.

The Board previously remanded this case in September 2008 for further evidentiary development, and following completion of these actions, the matter has been returned to the Board for further appellate review and consideration. 

Through its prior September 2008 remand, the Board identified several issues which had been raised by the record, but not yet formally adjudicated by      the RO (as the Agency of Original Jurisdiction). Accordingly, the Board referred for RO initial adjudication the claims for service connection for residuals of a traumatic brain injury, posttraumatic stress disorder (PTSD), sexual dysfunction, an acquired psychiatric disorder, tinnitus, and a dental disability, as well as entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). Unfortunately,  the RO has not yet adjudicated any of these new claims. Therefore, the Board again refers these matters to the RO to take appropriate action and consideration. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 &                Supp. 2010).

The Board presently decides the claims for service connection for a cervical spine disability, and residuals of a right shoulder injury. The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.            VA will notify the Veteran if further action is required on his part. 


FINDING OF FACT

There is competent and probative medical evidence in the form of an August 2010 VA examiner's medical opinion causally relating cervical spine and right shoulder disabilities to an April 1978 documented in-service injury.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria are met for service connection for a cervical spine disability. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2. Resolving reasonable doubt in the Veteran's favor, the criteria are met for service connection for residuals of a right shoulder injury. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.        §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010). 

As indicated below the Board is granting the benefits sought on appeal of entitlement to service connection for a cervical spine disability, and residuals of a right shoulder injury. Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of this matter, and need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

Generally, a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)). Lay testimony is deemed competent evidence with regard to matters within the purview of direct observation and firsthand knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is considered competent to report on that of which he or she has personal knowledge). 

Lay evidence may have direct relevance to establishing underlying components of a claim for service connection. In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Lay testimony where found credible is also competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Veteran by his hearing testimony has set forth incidents from military service which he believes caused or contributed to the onset of the disorders for which service connection is currently claimed, those of the cervical spine and right shoulder. By his account, there was an occasion while stationed at Fort Lewis        in which his unit was completing a barracks cleaning, when he was knocked unconscious by a falling wall locker. After this incident, according to the Veteran, he was given three days bed rest and reassigned to a new unit as a MP and firefighter. He further states that in this capacity he sustained a second injury when while driving a one-ton military truck he had a collision with another heavy vehicle, in which both vehicles were destroyed. According to the Veteran, the investigating military authority ultimately held him not responsible for the accident because the road had been undergoing a repavement and was made to have a slippery surface. The Veteran describes a one-week period of hospitalization following this second incident. (He states in other sources of testimony, by way of personal correspondence, that he damaged his neck region and also bruised his right shoulder, and as a consequence was put on light duty.)

The Veteran's service treatment records (STRs) on file do provide documentation of the first alleged incident. An April 1978 clinical entry into the STRs indicates that the Veteran complained of injury to the right shoulder and neck from a falling wall locker. Objectively, there was pain on palpation of the neck and right shoulder regions with slight swelling and bruising, with movement in the neck very limited, and movement in the right shoulder limited also. The assessment was of a bruised shoulder and neck. The Veteran was given pain relief medication, and told to use a heating pad. A treatment note from the next day reflects that the Veteran was sent to quarters for 48 hours for recovery. 

There is no documentation of the second claimed incident involving an accident between two military trucks. The Veteran is indeed to competent to assert the occurrence of certain incidents within the realm of lay observation, including              in-service injury. See generally, Buchanan v. Nicholson, 451 F.3d 1331, 1336         (Fed. Cir. 2006) (where lay evidence provided is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder). That notwithstanding, it is significant also that any injury of the magnitude described here, including with a required one-week hospitalization, would in all reasonable likelihood be reflected somewhere within the documented medical records (or personnel file). The Board would ideally expect documentation of an incident of this type, rather than take      the Veteran's testimony alone as the dispositive source of proof. Thus far, the claimed accident remains unrecorded anywhere, and the RO's extensive measures to corroborate it have been unsuccessful. (Whereas there is a February 1978 brief notation of an auto accident, this appeared to be a relatively minor incident, and not likely the one to which the Veteran refers. In any event, contrary to his assertions, this auto accident transpired before the injury with a falling wall locker.)  Regardless of this remaining portion of the medical background that is unestablished, however, ultimately it does not prove unfavorable to the Veteran's claims being decided, given the documentation that is already of record as to the first claimed in-service injury.  

The VA outpatient treatment history is positive for intermittent reference to treatment for chronic neck pain, though most of that is status-post a September 2004 VA procedure involving C5-6 diskectomy and fusion. The Veteran later developed an abscess and osteomyelitis near the surgical site, for which he began treatment in November 2004 including antibiotics and replacement of the implanted plate device in the cervical spine region. The Veteran later filed suit under the Federal Tort Claims Act (FTCA) against the VA Medical Center (VAMC) that conducted the surgery, and the lawsuit was eventually settled out-of-court. He also was awarded disability compensation benefits under 38 U.S.C.A. § 1151 related to his post-operative injuries. See 38 U.S.C.A. § 1151 (providing that when a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service- connected). Meanwhile, there is no indication of right shoulder pathology in the  VA medical record up until the most recent VA exam.

On VA Compensation and Pension examination in August 2010, the Veteran related the occurrence of the two aforementioned claimed incidents in-service as precipitating current disability. The VA examiner also indicated his having reviewed the Veteran's claims file. A physical examination was completed. X-rays of the regions in question established cervical spondylosis, and right shoulder osteoarthritis. The final diagnosis rendered by the VA examiner was less definitive -- "limitation of cervical spine," and "right shoulder injury." The examiner then offered the opinion that it was at least as likely as not that the diagnosed conditions were caused by or a result of military service, citing both the injuries when a wall locker fell on the right shoulder and neck and the Veteran was hospitalized for three days, and the second injury involving an auto accident. The stated rationale for the opinion given was that the Veteran had persistent neck and shoulder pain to the point that he could not do household chores, had cervical spine surgery in 2004, and was on pain medications to relieve the pain.

Considering the foregoing record when resolving all reasonable doubt in                   the Veteran's favor, as the Board is required to do under VA's benefit-of-the-doubt doctrine, it is determined that there is a sufficient evidentiary basis upon which to grant service connection for right shoulder and cervical spine disabilities. If there is one fact that is absolutely definitive from the Veteran's remote medical history, it is that he sustained in-service injury in April 1978 due to being in proximity to a falling wall locker, and that he was effectively incapacitated for at least three days following the incident. Thus, there is competent and definitive evidence of an           in-service injury. Next, there are competent findings of the current disabilities claimed to the right shoulder and cervical spine regions, given the diagnoses rendered upon the August 2010 VA Compensation and Pension orthopedic examination report. The third requisite element to establish service connection which must be proven is that of a causal nexus to military service. The presence of a causal nexus to service is an essential element to establish service connection for a claimed disability. See Watson v. Brown, 4 Vet. App. 309, 314 (1993)                        ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004).

On this third and final requisite element of service connection of medical nexus,  the Board likewise finds that when affording all benefit of the doubt to the Veteran, the full criteria for service connection are met. The August 2010 VA examiner's opinion relates both right shoulder and neck disabilities to in-service injury. Whereas the VA examiner premises his medical nexus opinion upon both claimed injuries, including an alleged 1978 auto accident that has never truly been substantiated, it is enough for the Board's consideration and approval that at least one of the underlying injuries, the one from a falling wall locker, has been proven. Indeed, there is no outward means to tell how much of the August 2010 examiner's opinion was founded upon the first incident, as opposed to the second injury. Despite whatever methodology the examiner may have used, it is clear that the first injury was a substantial one, affecting both right shoulder and neck for several days. The Board is willing to resolve all reasonable doubt favorably, and conclude that the first injury from April 1978 was on its own enough to be the sole causative factor of service-connected disability. Certainly further medical inquiry could always be undertaken, or the VA examiner asked to clarify his opinion, but               the Board believes that regardless, a competent and probative statement of medical nexus has already been articulated surrounding the very first injury that the Veteran sustained. At the very least, the evidence supporting the element of a causal nexus to service is evenly balanced against that which would otherwise weigh against the claim, meaning that the claims before the Board should prevail. See 38 C.F.R.             § 3.102 (pursuant to the applied policy of VA, when, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant). See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Not overlooked in the VA examiner's rationale also is that he appears to have strongly considered the Veteran's continuity of symptomatology since military service of persistent neck and shoulder pain in formulating his opinion, which underscores the described relationship between in-service injury and present day disability claimed. Moreover, the examiner appropriately factored in consideration of the Veteran's 2004 surgery and post-operative residuals (which led to a malpractice settlement), insofar as this may have constituted an intercurrent         post-service injury that led to current pathology, but appears to have found instead that the in-service injury was still the likely original cause of disability and                 by implication, the reason for undergoing surgery in the first place.

In summary, then, there is a competent basis upon which to establish service connection for right shoulder and cervical spine disabilities. 
ORDER

Service connection for a cervical spine disability is granted.

Service connection for residuals of a right shoulder injury is granted. 


REMAND

There is further development required of the remaining claims on appeal before a decision may be issued. 

Regarding all of these claims, there is reason to believe that the Veteran has filed a claim for disability benefits from the Social Security Administration (SSA), based on his statement to this effect within a December 2009 VA outpatient clinical record. The exact disability for which SSA benefits were sought is not divulged. This notwithstanding, the SSA administrative decision on the Veteran's claim along with accompanying medical records may assist in establishing the crucial element of the existence of a current disability for several claimed conditions -- hearing loss, residuals of a head injury, and a right elbow injury, to mention a few. Consequently, records pertaining to the SSA benefits claim may well be directly relevant to the instant appeal before VA. See Golz v. Shinseki, 590 F.3d 1317          (Fed. Cir. 2010). Therefore, the case must be remanded to acquire the SSA administrative decision on the claim for benefits from that agency and supporting medical records. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). See also Woods v. Gober, 14 Vet. App. 214 (2000). 

Furthermore, as to claimed service connection for bilateral hearing loss,                the Veteran's October 1976 military entrance examination established already a hearing loss disability in the left ear (as that condition is defined for VA purposes under 38 C.F.R. § 3.385), and somewhat elevated audiometric thresholds in the right ear. In particular, on audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
45
35
LEFT
15
15
15
15
10

There is no documented clinical record of hearing complaints during military service, or military separation audiogram for comparison to the findings at service entrance. However, the Veteran does allege in his hearing testimony having sustained acoustic trauma in service, when while undergoing requalification for small arms there was an M-16 weapon malfunction and a component on the gun exploded causing a brief moment of excessive noise exposure. According to              the Veteran, when he took his hearing test on departure from the military it was noted then that there was a significant hearing loss. While there is a lack of any pertinent documentation, the Veteran's competent assertions of in-service noise exposure should receive due consideration, particularly given that his DD-214 does reflect receipt of the Marksman Qualification Badge (M-16). See generally Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder).

The Veteran further alleges that he entered the Pennsylvania National Guard in  May 1990, but was never officially cleared for duty because of a hearing loss condition. As to this specific contention, the Board does not dispute the Veteran,  but only points out that numerous attempts to confirm the Veteran's period of identified National Guard service have been unsuccessful. 

Given the Veteran's pre-existing hearing loss, but assertion of in-service acoustic trauma, a VA medical examination should be provided to determine whether hearing loss underwent measurable in-service aggravation. The Board realizes this may be a difficult determination for the reviewing examiner given the subjective nature of the Veteran's complaints and lack of full documentation. Still, obtaining a medical opinion in this regard would seem feasible, inasmuch as hearing loss both before service, and presently, is measured through objective audiological tests that permits easy longitudinal comparison over time. Hence, a VA audiological examination is deemed necessary. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Accordingly, these claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1. The RO/AMC should take appropriate action to obtain copies of the SSA administrative decision(s) on a claim for benefits with that agency, along with all medical records underlying that determination. Then, associate all documents received with the Veteran's claims file.

2. The RO/AMC should schedule the Veteran for a VA audiological examination to ascertain the current nature and etiology of claimed bilateral hearing loss. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should initially confirm that the Veteran has the condition of bilateral hearing loss. The examiner should then provide an opinion as to whether it is at least as likely as not              (50 percent or greater probability) that the Veteran had bilateral hearing loss that pre-existed entrance into military service. If so, then indicate whether this disorder underwent aggravation therein (i.e., a permanent worsening in severity, not due to the natural disease process), taking into account his assertions of in-service noise exposure therein. If there was no pre-existing disability, then indicate whether this disorder is directly related to the Veteran's service.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. The RO/AMC should then review the claims file.            If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claims on appeal for service connection for bilateral hearing loss, a lumbar spine disability, residuals of a head injury, residuals of a right elbow injury, residuals of a right eye injury, and residuals of a right lower extremity injury, in light of all additional evidence received. If any benefit sought on appeal is not granted, the Veteran         and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.         §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


